Citation Nr: 0720630	
Decision Date: 07/11/07    Archive Date: 07/25/07

DOCKET NO.  05-14 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased evaluation for hallux valgus 
with plantar fasciitis and tendonitis of the right foot, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for hallux valgus 
with plantar fasciitis and tendonitis of the left foot, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from September 1986 until 
March 1987.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an August 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Muskogee, Oklahoma.

In August 2005, a Decision Review Officer (DRO) hearing was 
held at the RO and a transcript of that hearing is of record.  


The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Subsequent to certification of the appeal to the Board, new 
evidence has been associated with the claims file.  After 
this appeal had been certified to the Board in December 2005, 
the veteran submitted medical evidence from R.H., D.O., 
pertinent to the issues on appeal.  The evidence was received 
by the Board in February 2006.  The RO has not considered 
such evidence in compliance with Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  As indicated in a May 2007 
communication, the veteran chose not to waive initial 
consideration by the RO.  As such, the Board does not 
presently have jurisdiction to consider the appeal.

Additionally, during the pendency of the appeal, the notice 
requirements under 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2006) have been interpreted to apply to 
all aspects of claims, to include the assignment of a 
disability rating and effective date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Because the Court's 
decision is premised on the five elements of a service 
connection claim, it is the consensus opinion within VA that 
the analysis employed can be analogously applied to any 
matter that involves any one of the five elements of a 
"service connection" claim, to include an increased rating 
claim.  In this case, the veteran was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date in the event of award of 
benefits.

Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter which 
satisfies all VCAA notice obligations 
with regard to the issues on appeal, in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002); 38 C.F.R. 
§ 3.159; Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); and 
any other applicable legal precedent.

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claims for increased evaluations for 
hallux valgus with plantar fasciitis and 
tendonitis of the right and left feet, 
and inform him of the division of 
responsibility between him and VA in 
producing or obtaining that evidence or 
information.  The veteran should also be 
advised to send to VA all evidence in his 
possession which pertains to the appeal.  
He should also be provided notice that a 
disability rating and an effective date 
will be assigned in the event of award of 
any benefit sought.

2.  Readjudicate the issues on appeal, 
considering the medical evidence 
submitted by the veteran in February 
2006, as well as any additional evidence 
not considered at the time of the most 
recent supplemental statement of the case 
in October 2005.  If any benefit sought 
on appeal remains denied, the appellant 
and his representative should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


